DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Amendment
2.	Pursuant to filing of RCE, the amendment previously filed on January 11, 2021   is now entered. Currently, claims 1-12 remain in the examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, it is unclear what Applicant meant by “wherein the at least two different retroreflective properties at least two different phase retardation.” 
Examiner would interpret the phrase in claim 9 as “wherein the at least two different retroreflective properties include at least two different polarization states.
Appropriate clarification/correction is required. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0042849 A1 to Howard et al. (hereinafter “Howard”). 
Regarding claim 1, Howard discloses an optical article 100/400 (see figure 1 or figure 4) comprising data rich plurality of retroreflective elements (see paragraph 0031, 0075, 0086 and thereafter) wherein the machine-readable optical code 400 is comprised of at least two different encoded values (see paragraph 0094).  

Regarding claim 3, the article may be deformed by environmental conditions (see paragraph 0148).  
Regarding claim 4, although not explicitly stated, the sign in the weather condition would shrink and expand depending on temperature.  
Regarding claims 7 and 8, still relying on figures 1, 2B, and 4A, different cells have different reflecting characters, which in turn produce different retroreflective intensity values. 
Regarding claim 8, the image of the sign may be captured using machine vision system (see paragraph 0033) and infrared light (see paragraph 0048).
Regarding claims 11 and 12, environmental occlusions (see paragraph 0148 and 0249) are change in condition.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0042849 A1 to Howard et al. in view of US 2019/0306385 A1 to Sharma et al. (previously cited, hereinafter “Sharma”). 
The teachings of Howard have been discussed above.
Howard, however fails to specifically teach or fairly suggest the article’s retroreflective properties include two different polarization states and phase retardations.  
 Sharma teaches an optical article (see figures 1Q, 3A-3D) comprising a data rich plurality of retroreflective elements (see figure 1Q and paragraph 0086), and the article is machine-readable (see paragraph 0009 and figures 8-11).  The article can be further arranged with polarization filters (see paragraph 0142) to produce polarized state and phase assignment (see paragraph 0118 and 0321) which may be interpreted as phase retardation.  
In view of Sharma’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to incorporate these optical features to the teachings of Howard in order to improve reading accuracy and readability of the article.  

Allowable Subject Matter
12.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  The limitations raised in claims 5 and 6 are allowable since they are neither disclosed nor suggested by the prior arts.  Applicant is reminded of the claim dependencies of these claims. 

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.



						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 13, 2021